Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO MICRO COMPONENT TECHNOLOGY, INC.
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

SECURED NON-CONVERTIBLE REVOLVING NOTE

 

FOR VALUE RECEIVED, each of MICRO COMPONENT TECHNOLOGY, INC., a Minnesota
corporation (the “Parent”), and the other companies listed on Exhibit A attached
hereto (such other companies together with the Parent, each a “Company” and
collectively, the “Companies”), jointly and severally, promises to pay to LAURUS
MASTER FUND, LTD., c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland
House, South Church Street, George Town, Grand Cayman, Cayman Islands, Fax:
345-949-8080 (the “Holder”) or its registered assigns or successors in interest,
the sum of Four Million Dollars ($4,000,000), or, if different, the aggregate
principal amount of all Loans (as defined in the Security Agreement referred to
below), together with any accrued and unpaid interest hereon, on March 8, 2008
(the “Maturity Date”) if not sooner indefeasibly paid in full.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security and Purchase Agreement among the
Companies and the Holder dated as of the date hereof (as amended, modified
and/or supplemented from time to time, the “Security Agreement”).

 

The following terms shall apply to this Secured Non-Convertible Revolving Note
(this “Note”):


 


ARTICLE I


CONTRACT RATE

 


1.1           CONTRACT RATE.  SUBJECT TO SECTIONS 3.2 AND 4.10, INTEREST PAYABLE
ON THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE (THE “PRINCIPAL AMOUNT”) SHALL
ACCRUE AT A RATE PER ANNUM EQUAL TO THE “PRIME RATE” PUBLISHED IN THE WALL
STREET JOURNAL FROM TIME TO TIME (THE “PRIME RATE”), PLUS TWO AND ONE-HALF
PERCENT (2.5%) (THE “CONTRACT RATE”).  THE CONTRACT RATE SHALL BE INCREASED OR
DECREASED AS THE CASE MAY BE FOR EACH INCREASE OR DECREASE IN THE PRIME RATE IN
AN AMOUNT EQUAL TO SUCH INCREASE OR DECREASE IN THE PRIME RATE; EACH CHANGE TO
BE EFFECTIVE AS OF THE DAY OF THE CHANGE IN THE PRIME RATE.  THE CONTRACT RATE
SHALL NOT AT ANY TIME BE LESS THAN NINE PERCENT (9.0%).  INTEREST SHALL BE (I)
CALCULATED ON THE BASIS OF A 360 DAY YEAR, AND (II) PAYABLE MONTHLY, IN ARREARS,
COMMENCING ON MARCH 1, 2006 ON THE FIRST BUSINESS DAY OF EACH CONSECUTIVE
CALENDAR MONTH THEREAFTER THROUGH AND INCLUDING THE MATURITY DATE, AND ON THE
MATURITY DATE, WHETHER BY ACCELERATION OR OTHERWISE.


 


1.2           CONTRACT RATE PAYMENTS.  THE CONTRACT RATE SHALL BE CALCULATED ON
THE LAST BUSINESS DAY OF EACH CALENDAR MONTH HEREAFTER (OTHER THAN FOR INCREASES
OR DECREASES IN THE PRIME

 

--------------------------------------------------------------------------------


 


RATE WHICH SHALL BE CALCULATED AND BECOME EFFECTIVE IN ACCORDANCE WITH THE TERMS
OF SECTION 1.1) UNTIL THE MATURITY DATE (EACH A “DETERMINATION DATE”).


 


ARTICLE II


[INTENTIONALLY OMITTED]


 


ARTICLE III


EVENTS OF DEFAULT AND DEFAULT RELATED PROVISIONS

 


3.1           EVENTS OF DEFAULT.  THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER
THE SECURITY AGREEMENT SHALL CONSTITUTE AN EVENT OF DEFAULT (“EVENT OF DEFAULT”)
HEREUNDER.


 


3.2           DEFAULT INTEREST.  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COMPANIES SHALL, JOINTLY AND SEVERALLY,
PAY ADDITIONAL INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE IN AN
AMOUNT EQUAL TO TWO PERCENT (2%) PER MONTH, AND ALL OUTSTANDING OBLIGATIONS,
INCLUDING UNPAID INTEREST, SHALL CONTINUE TO ACCRUE INTEREST AT SUCH ADDITIONAL
INTEREST RATE FROM THE DATE OF SUCH EVENT OF DEFAULT UNTIL THE DATE SUCH EVENT
OF DEFAULT IS CURED OR WAIVED.


 


3.3           DEFAULT PAYMENT.  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE HOLDER, AT ITS OPTION, MAY ELECT, IN
ADDITION TO ALL RIGHTS AND REMEDIES OF THE HOLDER UNDER THE SECURITY AGREEMENT
AND THE OTHER ANCILLARY AGREEMENTS AND ALL OBLIGATIONS AND LIABILITIES OF EACH
COMPANY UNDER THE SECURITY AGREEMENT AND THE OTHER ANCILLARY AGREEMENTS, TO
REQUIRE THE COMPANIES, JOINTLY AND SEVERALLY, TO MAKE A DEFAULT PAYMENT
(“DEFAULT PAYMENT”).  THE DEFAULT PAYMENT SHALL BE ONE HUNDRED THIRTY PERCENT
(130%) OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTE, PLUS ACCRUED BUT UNPAID
INTEREST, ALL OTHER FEES THEN REMAINING UNPAID, AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.  THE DEFAULT PAYMENT SHALL BE APPLIED FIRST TO ANY FEES DUE AND
PAYABLE TO THE HOLDER PURSUANT TO THE NOTES, THE SECURITY AGREEMENT AND/OR THE
ANCILLARY AGREEMENTS, THEN TO ACCRUED AND UNPAID INTEREST DUE ON THE NOTES AND
THEN TO THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTES.  THE DEFAULT PAYMENT
SHALL BE DUE AND PAYABLE IMMEDIATELY ON THE DATE THAT THE HOLDER HAS EXERCISED
ITS RIGHTS PURSUANT TO THIS SECTION 3.3.


 


ARTICLE IV


MISCELLANEOUS


 


4.1           CUMULATIVE REMEDIES.  THE REMEDIES UNDER THIS NOTE SHALL BE
CUMULATIVE.


 


4.2           FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE PART
OF THE HOLDER HEREOF IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  ALL RIGHTS AND REMEDIES EXISTING
HEREUNDER ARE CUMULATIVE TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES
OTHERWISE AVAILABLE.


 


4.3           NOTICES.  ANY NOTICE HEREIN REQUIRED OR PERMITTED TO BE GIVEN
SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVE GIVEN (A) UPON PERSONAL
DELIVERY TO THE PARTY NOTIFIED, (B)

 

2

--------------------------------------------------------------------------------


 


WHEN SENT BY CONFIRMED TELEX OR FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS
OF THE RECIPIENT, IF NOT, THEN ON THE NEXT BUSINESS DAY, (C) FIVE DAYS AFTER
HAVING BEEN SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, OR (D) ONE DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED
OVERNIGHT COURIER, SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN VERIFICATION OF
RECEIPT.  ALL COMMUNICATIONS SHALL BE SENT TO THE RESPECTIVE COMPANY AT THE
ADDRESS PROVIDED FOR SUCH COMPANY IN THE SECURITY AGREEMENT EXECUTED IN
CONNECTION HEREWITH, AND TO THE HOLDER AT THE ADDRESS PROVIDED IN THE SECURITY
AGREEMENT FOR THE HOLDER, WITH A COPY TO JOHN E. TUCKER, ESQ., 825 THIRD AVENUE,
14TH FLOOR, NEW YORK, NEW YORK 10022, FACSIMILE NUMBER (212) 541-4434, OR AT
SUCH OTHER ADDRESS AS THE RESPECTIVE COMPANY OR THE HOLDER MAY DESIGNATE BY TEN
DAYS ADVANCE WRITTEN NOTICE TO THE OTHER PARTIES HERETO.  A NOTICE OF CONVERSION
SHALL BE DEEMED GIVEN WHEN MADE TO THE PARENT PURSUANT TO THE PURCHASE
AGREEMENT.


 


4.4           AMENDMENT PROVISION.  THE TERM “NOTE” AND ALL REFERENCES THERETO,
AS USED THROUGHOUT THIS INSTRUMENT, SHALL MEAN THIS INSTRUMENT AS ORIGINALLY
EXECUTED, OR IF LATER AMENDED OR SUPPLEMENTED, THEN AS SO AMENDED OR
SUPPLEMENTED, AND ANY SUCCESSOR INSTRUMENT AS SUCH SUCCESSOR INSTRUMENT MAY BE
AMENDED OR SUPPLEMENTED.


 


4.5           ASSIGNABILITY.  THIS NOTE SHALL BE BINDING UPON EACH COMPANY AND
ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE HOLDER AND ITS
SUCCESSORS AND ASSIGNS, AND MAY BE ASSIGNED BY THE HOLDER IN ACCORDANCE WITH THE
REQUIREMENTS OF THE SECURITY AGREEMENT.  NO COMPANY MAY NOT ASSIGN ANY OF ITS
OBLIGATIONS UNDER THIS NOTE WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER, ANY
SUCH PURPORTED ASSIGNMENT WITHOUT SUCH CONSENT BEING NULL AND VOID.


 


4.6           COST OF COLLECTION.  IN CASE OF ANY EVENT OF DEFAULT UNDER THIS
NOTE, THE COMPANIES SHALL, JOINTLY AND SEVERALLY, PAY THE HOLDER THE HOLDER’S
REASONABLE COSTS OF COLLECTION, INCLUDING REASONABLE ATTORNEYS’ FEES.


 


4.7           GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.

 

(A)           THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

(B)           EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE, THE
SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE
OTHER ANCILLARY AGREEMENTS PROVIDED, THAT EACH COMPANY ACKNOWLEDGES THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION

 

3

--------------------------------------------------------------------------------


 

TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE HOLDER.  EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY
HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  EACH COMPANY HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE
COMPANY AT THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID

 

(C)           EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
HOLDER, AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE
SECURITY AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO.


 


4.8           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS NOTE IS
INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH
PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT
THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF
LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW
SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS
NOTE.


 


4.9           MAXIMUM PAYMENTS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF INTEREST OR OTHER CHARGES IN
EXCESS OF THE MAXIMUM PERMITTED BY APPLICABLE LAW.  IN THE EVENT THAT THE RATE
OF INTEREST REQUIRED TO BE PAID OR OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM
RATE PERMITTED BY SUCH LAW, ANY PAYMENTS IN EXCESS OF SUCH MAXIMUM RATE SHALL BE
CREDITED AGAINST AMOUNTS OWED BY THE COMPANIES TO THE HOLDER AND THUS REFUNDED
TO THE COMPANIES.


 


4.10         SECURITY INTEREST.  THE HOLDER HAS BEEN GRANTED A SECURITY INTEREST
(I) IN CERTAIN ASSETS OF THE COMPANIES AS MORE FULLY DESCRIBED IN THE SECURITY
AGREEMENT AND (II) CERTAIN ANCILLARY AGREEMENTS REFERRED TO IN THE SECURITY
AGREEMENT.


 


4.11         CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL
PARTICIPATED IN THE PREPARATION OF THIS NOTE AND, THEREFORE, STIPULATES THAT THE
RULE OF CONSTRUCTION THAT

 

4

--------------------------------------------------------------------------------


 


AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED
IN THE INTERPRETATION OF THIS NOTE TO FAVOR ANY PARTY AGAINST THE OTHER.


 


4.12         REGISTERED OBLIGATION.  THIS NOTE IS INTENDED TO BE A REGISTERED
OBLIGATION WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.871-14(C)(1)(I)
AND THE COMPANIES (OR THEIR AGENT) SHALL REGISTER THE NOTE (AND THEREAFTER SHALL
MAINTAIN SUCH REGISTRATION) AS TO BOTH PRINCIPAL AND ANY STATED INTEREST. 
NOTWITHSTANDING ANY DOCUMENT, INSTRUMENT OR AGREEMENT RELATING TO THIS NOTE TO
THE CONTRARY, TRANSFER OF THIS NOTE (OR THE RIGHT TO ANY PAYMENTS OF PRINCIPAL
OR STATED INTEREST THEREUNDER) MAY ONLY BE EFFECTED BY (I) SURRENDER OF THIS
NOTE AND EITHER THE REISSUANCE BY THE COMPANY OF THIS NOTE TO THE NEW HOLDER OR
THE ISSUANCE BY THE COMPANY OF A NEW INSTRUMENT TO THE NEW HOLDER, OR (II)
TRANSFER THROUGH A BOOK ENTRY SYSTEM MAINTAINED BY THE COMPANY (OR ITS AGENT),
WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.871-14(C)(1)(I)(B).

 

[Balance of page intentionally left blank; signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Company has caused this Secured Non-Convertible
Revolving Note to be signed in its name effective as of this 17th day of
February 2006.

 

 

WITNESS:

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OTHER COMPANIES

 

None

 

--------------------------------------------------------------------------------